Citation Nr: 1604709	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  09-45 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a higher initial rating for bilateral hearing loss in excess of zero percent (noncompensable) prior to April 16, 2012, and in excess of 10 percent thereafter. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel





INTRODUCTION

The Veteran served on active duty from January 1967 to June 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted service connection for bilateral hearing loss, assigning a noncompensable (zero percent) rating for the disability from the date of the filing of the claim. The Veteran appealed, expressing disagreement with the initial rating assigned. In an August 2014 rating decision, the Agency of Original Jurisdiction (AOJ) partially granted the Veteran's claim for a higher initial rating, assigning a 10 percent rating effective April 16, 2012. As the 10 percent rating assigned for the initial rating period from April 16, 2012, is not the highest allowed for bilateral hearing loss and the Veteran has not expressed satisfaction with that rating, the appeal of that rating is before the Board. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that the grant of a higher rating does not abrogate a pending appeal, unless the Veteran receives the highest possible rating or expressly indicates that he or she is satisfied or content with the rating assigned). 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

The issues of increased ratings for posttraumatic stress disorder (PTSD), diabetes mellitus, hypertension, bilateral peripheral neuropathy of the upper and lower extremities, and erectile dysfunction, and entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU) have been raised in recent applications of record, but have not been adjudicated by the AOJ. Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).



FINDINGS OF FACT

1. For the initial rating period prior to April 16, 2012, the Veteran's bilateral ear hearing loss disability was productive of no worse than Level II hearing impairment in his right ear and no worse than Level IV hearing impairment in his left ear.

2. For the initial rating period from April 16, 2012, the Veteran's bilateral ear hearing loss disability was productive of no worse than Level III hearing impairment in his right ear and no worse than Level IV hearing impairment in his left ear.


CONCLUSIONS OF LAW

1. For the initial rating period prior to April 16, 2012, the criteria for a higher initial (compensable) rating for bilateral hearing loss have not been met. 38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85 Diagnostic Code 6100 (2015).

2. For the initial rating period from April 16, 2012, the criteria for a higher initial rating for bilateral hearing loss in excess of 10 percent have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. As this is a claim for a higher initial rating, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains both VA and identified private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a November 2011 Remand, the Board requested that the AOJ schedule the Veteran for a hearing before a Decision Review Officer (DRO) at the RO. After the remand, an informal DRO conference was held, at the Veteran's request, in January 2012 and a copy of the informal conference report is included in the electronic claims file. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AOJ's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345 (1992). The disability rating of a hearing loss disorder is determined by applying the criteria set forth at 38 C.F.R. § 4.85. Under these criteria, evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average pure tone hearing threshold level, as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000, and 4,000 Hertz (Hz), or cycles per second, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(a), (d). 

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the pure tone threshold average (vertical columns). The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone threshold average intersect. 38 C.F.R. § 4.85(b). 

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal rows represent the ear having the better hearing, while the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e). Where impaired hearing is service connected in only one ear, the nonservice-connected ear will be assigned a Roman numeral I for rating purposes. 38 C.F.R. § 4.85(f).

In addition, 38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment. Under its provisions, when the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately. When the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher numeral. 38 C.F.R. § 4.86 (2015).

An examination for the evaluation of hearing impairment for VA purposes must be conducted by a state-licensed audiologist, and must contain a pure tone audiometry test and a controlled speech discrimination test, utilizing the Maryland CNC word list. 38 C.F.R. § 4.85(a). 

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issue before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.







Higher Initial Rating for Bilateral Hearing Loss

Prior to April 16, 2012

For the period prior to April 16, 2012, the Veteran's bilateral hearing loss symptomatology did not more nearly approximate that required for a higher initial (compensable) disability rating under Diagnostic Code 6100.

In a May 2008 VA audiology examination report, the examiner diagnosed the Veteran as having bilateral mild to moderate sensorineural hearing loss. An audiology examination revealed an average 51 decibel loss in the right ear, with a speech recognition score of 90 percent; and an average 55 decibel loss in the left ear, with a speech recognition score of 82 percent. Of note, the Veteran's pure tone thresholds in both ears were not of sufficient severity to allow for the use of Table VIa. See 38 C.F.R. § 4.86 (listing the regulations for rating exceptional patterns of hearing impairment). Entering the average pure tone threshold and speech recognition scores into Table VI reveals a highest numeric designation of hearing impairment of I for the right ear and IV for the left ear. 38 C.F.R. § 4.85. Entering the category designations for each ear into Table VII results in a disability rating of zero percent (noncompensable) under Diagnostic Code 6100.

In a June 2008 statement, the Veteran indicated that he deserved a higher initial rating for bilateral hearing loss because of the "severity of lost hearing" and his "need to use/wear hearing aids ...." 

In an October 2010 VA audiology examination report, an audiology examination revealed an average 73 decibel loss in the right ear, with a speech recognition score of 94 percent; and an average 70 decibel loss in the left ear, with a speech recognition score of 94 percent. The Veteran's pure tone thresholds in both ears were not of sufficient severity to allow for the use of Table VIa. See 38 C.F.R. 
§ 4.86. Entering the average pure tone threshold and speech recognition scores into Table VI reveals a highest numeric designation of hearing impairment of II for the right ear and II for the left ear. 38 C.F.R. § 4.85. Entering the category designations for each ear into Table VII results in a disability rating of zero percent (noncompensable) under Diagnostic Code 6100.

In a September 2011 private audiology examination report, an audiology examination revealed an average 55 decibel loss in the right ear and an average 
50 decibel loss in the left ear. The examiner reported performing a speech recognition test using the Spondees word list, but did not list the resulting speech recognition scores. As the examiner did not report speech recognition scores obtained using the Maryland CNC word list and the pure tone thresholds in both ears were not of sufficient severity to allow for rating under Table VIa without the use of speech recognition scores, the September 2011 private audiology examination results are not valid for rating the Veteran's bilateral hearing loss. 38 C.F.R. § 4.85(a). 

The evidence does not indicate that the Veteran's hearing loss symptomatology more nearly approximated that required for a higher initial (compensable) rating during the initial rating period prior to April 16, 2012. The probative audiological evidence contains no findings supporting an evaluation in excess of zero percent for the Veteran's bilateral ear hearing loss disability during that period. 

The Board has considered the Veteran's statements, indicating that his hearing loss symptomatology is of greater severity than that contemplated by the noncompensable rating assigned for this period. However, as a layman without the appropriate medical training and expertise, the Veteran is not competent to provide a probative (persuasive) opinion on a medical matter, especially as to the severity of his hearing loss disability in relation to the applicable rating criteria. Medical examiners, including the VA compensation examiners, have conducted objective audiograms to measure the severity of the Veteran's hearing loss disability. 

The rating criteria determination is multi-factorial, based on all evidence. However, the primary consideration is the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann, 3 Vet. App. at 345. For the initial rating period prior to April 16, 2012, there is no probative evidence of an unusual hearing pattern such that any other rating provisions would apply. 

The probative evidence of record does not support a higher initial (compensable) rating for the Veteran's bilateral hearing loss disability during the initial rating period prior to April 16, 2012, and the benefit-of-the-doubt rule does not apply to that aspect of the Veteran's claim. 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55.

From April 16, 2012

In an April 16, 2012 VA audiology examination report, the Veteran indicated that his current bilateral hearing loss symptomatology did not impact the ordinary conditions of daily life, including his ability to work. An audiology examination revealed an average 55 decibel loss in the right ear, with a speech recognition score of 94 percent; and an average 59 decibel loss in the left ear, with a speech recognition score of 94 percent. As the pure tone thresholds in both ears were 
25 decibels at 1,000 Hertz and 70 decibels at 2,000 Hz, the Board is allowed to utilize the Roman Numeral designation for hearing impairment from either Table VI or Table VIa. As the usage of Table VIa yields higher designations bilaterally, the Board assigns highest numeric designations of hearing impairment of III for the right ear and IV for the left ear. See 38 C.F.R. § 4.86. Entering the category designations for each ear into Table VII results in a disability rating of 10 percent under Diagnostic Code 6100.

The evidence does not indicate that the Veteran's hearing loss symptomatology more nearly approximated that required for a higher initial rating in excess of 10 percent during the initial rating period from April 16, 2012. The probative audiological evidence contains no findings supporting an evaluation in excess of 
10 percent for the Veteran's bilateral ear hearing loss disability during that period. The Veteran also has not submitted any statements indicating that his hearing loss symptomatology is of greater severity than that contemplated by the 
10 percent rating during that period. 

The probative evidence of record does not support a higher initial rating in excess of 10 percent for the Veteran's bilateral hearing loss disability during the initial rating period from April 16, 2012, and the benefit-of-the-doubt rule does not apply to that aspect of the Veteran's claim. 38 U.S.C.A. § 5107(b); Gilbert, at 55.

Extraschedular Ratings

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's hearing loss. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Under the first step of the extraschedular analysis, for the entire initial rating period, all the symptomatology and impairment caused by the Veteran's hearing loss was specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. During the initial rating period, the Veteran's hearing loss has been manifested by sensorineural hearing loss and loss of speech recognition. The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which were demonstrated in this case, as measured by both audiology testing and speech recognition testing. Comparing the Veteran's disability level and symptomatology of the Veteran's hearing patterns, the Veteran's degrees of disability were contemplated by the Rating Schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran is service connected for bilateral hearing loss, PTSD, diabetes mellitus, peripheral neuropathy of the upper and lower extremities, hypertension, erectile dysfunction, and tinnitus. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations assigned during the initial rating period contemplate the symptomatology of the Veteran's hearing loss, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's hearing loss, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

For the initial rating period prior to April 16, 2012, a higher initial (compensable) rating for bilateral hearing loss is denied. 

For the initial rating period from April 16, 2012, a higher initial rating for bilateral hearing loss in excess of 10 percent is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


